OMB APPROVAL OMB Number:3235-0570 Expires:January 31, 2014 Estimated average burden Hours per responses:20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:December 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use this information provided on Form N-CSR in it regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for educing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1:Annual Report to Shareholders Annual Report December 31, 2011 December 31, 2011 Dear Participant: 2011 was a very eventful year, beginning with the Japanese tsunami and ending with gloom over Europe’s debt load.In between, we had the Arab Spring uprisings and the debt ceiling crisis in the US. Despite all of the front-page crises, US stocks were quite resilient and the US stock market ended the year essentially where it began.Moreover, the US economy began to show signs of healing as the year went along.Unemployment edged down, the housing market stopped falling, manufacturing expanded, motor vehicle sales improved significantly and holiday shopping was up over 2010. As in the past, the Dual Strategy Fund maintained its equal commitment to both value and growth investing.Over long time periods, both approaches have done well but have not correlated with each other.The dual approach hopes to capture the best of both, when one or the other does well. Sincerely, David R. Carpenter, President American Fidelity Dual Strategy Fund, Inc. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Financial Statements December31, 2011 (With Report of Independent Registered Public Accounting Firm Thereon) Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders American Fidelity Dual Strategy Fund, Inc.: We have audited the accompanying statement of assets and liabilities of American Fidelity Dual Strategy Fund, Inc. (theFund), including the schedule of portfolio investments, as of December31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December31, 2011, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of American Fidelity Dual Strategy Fund, Inc. as of December31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and its financial highlights for each of the years in the five-year period then ended, in conformity with U.S.generally accepted accounting principles. KPMG LLP Oklahoma City, Oklahoma February 10, 2012 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Assets and Liabilities December 31, 2011 Assets Investments, at fair value (cost $144,039,178) $ 157,542,195 Accrued interest and dividends 171,225 Accounts receivable for securities sold 393,643 Accounts receivable for shares redeemed 1,818 Total assets Liabilities Accounts payable for securities purchased 823,584 Accounts payable for shares purchased 17,068 Accounts payable 2,155 Total liabilities 842,807 Net assets $ 157,266,074 Composition of net assets: Net capital paid in on shares of capital stock $ 151,750,599 Undistributed net investment income 1,834,956 Accumulated net realized losses (9,822,498) Unrealized appreciation on investments 13,503,017 Net assets (equivalent to $10.08 per share based on 15,608,371 shares of capital stock outstanding) $ 157,266,074 See accompanying notes to financial statements. 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Operations Year ended December 31, 2011 Investment income: Income: Dividends (net of foreign taxes paid of $48,695) $ 2,628,721 Interest 26,561 2,655,282 Expenses: Investment advisory fees 827,687 Net investment income 1,827,595 Realized gains on investments: Proceeds from sales 122,353,223 Cost of securities sold 111,189,824 Net realized gains on investments 11,163,399 Unrealized appreciation on investments, end of year 13,503,017 Unrealized appreciation on investments, beginning of year 26,160,609 Change in unrealized depreciation on investments (12,657,592) Net increase in net assets resulting from operations $ 333,402 See accompanying notes to financial statements. 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statements of Changes in Net Assets Years ended December 31, 2011 and 2010 Increase (decrease) in net assets from operations: Net investment income $ 1,827,595 1,648,169 Net realized gains on investments 11,163,399 15,954,001 Change in unrealized appreciation (depreciation) on investments (12,657,592) 8,834,007 Increase in net assets resulting from operations 333,402 26,436,177 Distributions to shareholders: Investment income (1,600,000) (1,900,000) Total distributions to shareholders (1,600,000) (1,900,000) Changes from capital stock transactions (7,582,132) (5,689,622) Increase (decrease) in net assets (8,848,730) 18,846,555 Net assets, beginning of year 166,114,804 147,268,249 Net assets, end of year $ 157,266,074 166,114,804 Undistributed net investment income $ 1,834,956 1,607,361 See accompanying notes to financial statements. 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Financial Highlights December 31 Per share data (1): Net investment income $ 0.12 0.10 0.11 0.14 0.15 Net realized and unrealized gains (losses) from securities (0.11) 1.52 1.65 (4.88) 0.96 0.01 1.62 1.76 (4.74) 1.11 Distributions – investment income (0.10) (0.12) (0.13) (0.16) (0.15) Distributions – capital gains — — — (0.27) — Net increase (decrease) in net asset unit value (0.09) 1.50 1.63 (5.17) 0.96 Net asset unit value, beginning of period 10.17 8.67 7.04 12.21 11.25 Net asset unit value, end of period $ 10.08 10.17 8.67 7.04 12.21 Net assets outstanding, end of period $ 157,266,074 166,114,804 147,268,249 119,218,457 202,281,876 Ratios: Ratio of expenses to average net assets 0.50% 0.50% 0.50% 0.50% 0.50% Ratio of net investment income to average net assets Portfolio turnover rate Total return (2) (1) Per share calculations were performed using the average shares outstanding method. (2) Total return figures do not reflect charges pursuant to the terms of the variable annuity contracts funded by separate accounts that invest in the Fund’s shares. See accompanying notes to financial statements. 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2011 Fair Value Shares or Principal Amount Amount Percentage of Net Assets Common Stock: Amusement and Recreation Services: The Walt Disney Company 10,880 $ 0.26% Apparel and Accessory Stores: Foot Locker, Inc. 11,100 Limited Brands, Inc. 6,700 Nordstrom, Inc. 22,053 Ross Stores, Inc. 32,938 The Gap, Inc. 38,950 Apparel and Other Finished Products: PVH Corp. 3,800 V.F. Corporation 2,000 Auto Dealers, Gas Stations: Advanced Auto Parts, Inc. 3,800 Autozone, Inc. * 2,914 Building Materials and Garden Supplies: Lowe's Companies, Inc. 75,700 Tractor Supply Company 6,845 Business Services: Accenture plc ** 24,460 Alliance Data Systems Corporation * 5,400 Automatic Data Processing, Inc. 11,135 CA, Inc. 28,200 Cerner Corporation * 4,480 Check Point Software Technologies LTD. * ** 14,795 Google Inc. * 1,252 International Business Machines Corporation 24,975 Intuit Inc. 26,269 Juniper Networks, Inc. * 10,330 Microsoft Corporation 63,564 Oracle Corporation 65,611 Priceline.com Incorporated * 600 Rackspace Hosting, Inc. * 2,125 Salesforce.com, Inc. * 5,079 SAP AG ** 10,500 The Western Union Company 20,600 Visa Inc. 8,625 VMware Inc. * 4,245 (Continued) 6 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2011 Fair Value Shares or Principal Amount Amount Percentage of Net Assets Chemicals and Allied Products: Abbott Laboratories 40,900 $ 1.46% Air Products & Chemicals, Inc. 1,300 Albemarle Corporation 2,600 Allergan, Inc. 3,975 Amgen Inc. 6,600 AstraZeneca PLC ** 8,000 Bristol-Myers Squibb Company 29,515 Celanese Corporation 5,835 CF Industries Holdings, Inc. 800 E.I. du Pont de Nemours and Company 15,250 Eastman Chemical Company 2,900 Ecolab Inc. 5,440 Eli Lilly and Company 9,600 Endo Pharmaceuticals Holdings Inc. * 28,620 Gilead Sciences, Inc. * 26,346 Johnson & Johnson 33,800 Merck & Co., Inc. 50,700 Monsanto Company 10,215 Novartis AG ** 6,500 Novo Nordisk A/S ** 1,955 Perrigo Company 3,415 Pfizer Inc. 18,100 PPG Industries, Inc. 1,400 Praxair, Inc. 5,460 Sanofi-Aventis ** 10,500 Shire Plc ** 6,700 Sigma-Aldrich Corporation 3,070 The Dow Chemical Company 4,100 The Mosaic Company 11,045 United Therapeutics Corporation * 5,110 Coal Mining: Peabody Energy Corporation 11,967 Communications: American Tower Corporation 6,575 CBS Corporation 38,221 DIRECTV, Inc. * 6,000 Level 3 Communications, Inc. * 37,266 NII Holdings, Inc. * 12,500 Viacom Inc. * 5,800 Depository Institutions: Capital One Financial Corp. 6,400 Fifth Third Bancorp 22,000 Huntington Bancshares Incorporated 50,800 JPMorgan Chase & Co. 8,200 KeyCorp 36,300 The PNC Financial Services Group, Inc. 5,000 U.S. Bancorp 50,750 (Continued) 7 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2011 Fair Value Shares or Principal Amount Amount Percentage of Net Assets Durable Goods, Wholesale: Reliance Steel & Alumnium Co. 2,400 $ 0.07% Eating and Drinking Places: Chipotle Mexican Grill, Inc. * 870 McDonald’s Corporation 8,980 Starbucks Corporation 18,080 Yum! Brands, Inc. 5,385 Electric, Gas, and Sanitary Services: Ameren Corporation 8,000 American Electric Power Company, Inc. 6,500 Edison International 6,600 Entergy Corporation 3,600 FirstEnergy Corp. 5,800 ITC Holdings Corp. 2,645 NRG Energy, Inc. * 13,600 NV Energy, Inc. 17,000 ONEOK, Inc. 3,525 Pinnacle West Capital Corporation 5,600 Stericycle, Inc. * 4,680 Teco Energy, Inc. 14,000 The Williams Companies, Inc. 25,525 Electronic and Other Electric Equipment: Altera Corporation 18,237 Amphenol Corporation 13,400 ASML Holding N.V. ** 13,500 Avago Technologies Limited ** 5,415 Broadcom Corporation 26,075 Cypress Semiconductor Corporation 11,905 General Electric Company 40,715 Intel Corporation 36,298 Jabil Circuit, Inc. 33,284 Molex Incorporated 94,800 Qualcomm Incorporated 53,831 Engineering, Accounting, Research, Management and Relation Services: ABB Ltd ** 12,100 Covance Inc. * 13,297 Fabricated Metal Products: Ball Corporation 3,300 Parker-Hannifin Corporation 13,681 (Continued) 8 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2011 Fair Value Shares or Principal Amount Amount Percentage of Net Assets Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 21,850 $ 0.85% Archer-Daniels-Midland Company 3,900 Bunge Limited ** 1,900 Corn Products International, Inc. 2,200 Diageo plc ** 4,700 General Mills, Inc. 8,695 H.J. Heinz Company 5,800 Hansen Natural Corporation * 5,710 Kraft Foods Inc. 5,665 The Coca-Cola Company 13,747 Food Stores: Whole Foods Market, Inc. 5,455 Furniture and Fixtures: BE Aerospace, Inc. * Johnson Controls, Inc. 7,300 Tempur-Pedic International Inc. * 12,259 General Merchandise: Dollar Tree, Inc. * 12,701 Macy's, Inc. 8,200 Heavy Construction, Non-Building: Flour Corporation 26,250 KBR, Inc. 8,400 Holding and Other Investment Offices: Brookfield Asset Management Inc. ** 62,600 Digital Realty Trust, Inc. 8,935 Home Furniture and Equipment: Bed Bath & Beyond Inc. * 4,000 Hotels, Other Lodging Places: Starwood Hotels & Resorts Worldwide, Inc. 9,335 Wyndham Worldwide Corporation 7,100 (Continued) 9 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2011 Fair Value Shares or Principal Amount Amount Percentage of Net Assets Industrial Machinery and Equipment: Apple Computer, Inc. * 7,592 $ 1.95% Caterpillar Inc. 7,058 Cisco Systems, Inc. 28,680 Cummins Engine, Inc. 10,015 Dell Inc. * 85,211 Dover Corporation 38,793 Eaton Corporation 5,200 EMC Corporation * 42,766 F5 Networks, Inc. * 6,814 Flowserve Corporation 3,435 Fortinet, Inc * 6,710 Gardner Denver, Inc. 8,799 Joy Global Inc. 10,653 National Oilwell Varco, Inc. 14,955 Pitney Bowes, Inc. 12,700 SanDisk Corporation * 14,233 SPX Corporation 4,825 Teradata Corporation * 23,816 The Timken Company 5,900 Western Digital Corporation * 22,218 Instruments and Related Products: 3M Company 2,900 Baxter International Inc. 34,540 Danaher Corporation 26,756 Dentsply International Inc. 19,454 Intuitive Surgical, Inc. * 455 Medtronic, Inc. 18,756 Rockwell Automation, Inc. 5,005 Roper Industries, Inc. 24,105 Insurance Carriers: Ace LTD. ** 4,000 Aetna Inc. 9,100 Assurant, Inc. 6,700 Axis Capital Holdings Limited ** 55,000 Berkshire Hathaway Inc. * 20,300 CIGNA Corporation 13,905 Humana Inc. 4,200 Leucadia National Corporation 70,900 Lincoln National Corporation 13,800 Metlife Capital Trust, Inc. 8,800 Principal Financial Group, Inc. 11,000 Prudential Financial, Inc. 5,400 RenaissanceRe Holdings Ltd. ** 25,450 The Chubb Corporation 3,900 The Hartford Financial Services Group, Inc. 16,800 The Travelers Companies, Inc. 4,600 UnitedHealth Group Incorporated 23,318 Unum Group 12,800 Wellpoint, Inc. 5,900 (Continued) 10 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2011 Fair Value Shares or Principal Amount Amount Percentage of Net Assets Leather and Leather Products: Coach, Inc. 11,691 $ 0.45% Metal Mining: Cliffs Natural Resources Inc. 1,800 Freeport-McMoRan Copper & Gold Inc. 14,559 Newmont Mining Corporation 9,585 Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 3,300 Miscellaneous Manufacturing Industries: International Game Technology 45,550 Mattel, Inc. 8,900 Miscellaneous Retail: Amazon.Com, Inc. * 2,100 CVS Caremark Corporation 18,512 IAC/InteractiveCorp 6,000 PetSmart, Inc. 23,452 Signet Jewelers Limited ** 6,000 Motor Freight Transportation, Warehouse: Iron Mountain Incorporated 5,885 Nondepository Institutions: American Express Company 27,883 Discover Financial Services 11,300 SLM Corporation 19,700 Nondurable Goods – Wholesale: Amerisource Bergen Corporation 26,316 Cardinal Health, Inc. 9,000 Herbalife LTD. ** 6,685 McKesson Corporation 13,206 Oil and Gas Extraction: Encana Corporation ** 91,200 Eni S.p.A ** 8,200 Helmerich & Payne, Inc. 17,832 Nabors Industries Ltd. * ** 19,500 Noble Corporation ** 44,650 Occidental Petroleum Corporation 3,700 Plains Exploration & Production Company * 48,150 Royal Dutch Shell PLC ** 4,900 Schlumberger N.V. (Schlumberger Limited) ** 18,950 Talisman Energy Inc. ** 28,700 Transocean LTD. ** (Continued) 11 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2011 Fair Value Shares or Principal Amount Amount Percentage of Net Assets Paper and Allied Products: Avery Dennison Corporation 8,100 $ 0.15% International Paper Company 3,900 Petroleum Refining and Related Industries: BP PLC-Spons ADR ** 8,200 Chevron Corporation 6,117 ConocoPhillips 19,355 Exxon Mobil Corporation 23,690 Total SA ** 6,700 Valero Energy Corporation 16,600 Primary Metal Industries: Alcoa Inc. 12,200 Precision Castparts Corp. 2,510 Printing, Publishing, & Allied Lines: News Corporation 14,400 R.R. Donnelley & Sons Company 14,900 Railroad Transportation: Union Pacific Corporation 9,365 Real Estate: CBRE Group, Inc. * 26,200 Pico Holdings, Inc. * 55,150 Rubber & Miscellaneous Plastic Products: Deckers Outdoor Corporation * 2,800 Nike, Inc.-Class B 5,870 Security and Commodity Brokers: Ameriprise Financial, Inc. 5,500 Franklin Resources, Inc. 2,700 The Goldman Sachs Group, Inc. 2,900 Service Necessity: Subsea 7 S.A. * ** 20,800 Stone, Clay, Glass, Concrete Products: Owens Corning * 11,240 Transportation By Air: Bristow Group Inc. 27,050 (Continued) 12 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2011 Fair Value Shares or Principal Amount Amount Percentage of Net Assets Transportation Equipment: Autoliv, Inc. 4,200 $ 0.14% Honeywell International Inc. 14,435 Navistar International Corporation * 5,800 Polaris Industries Inc. 16,685 The Boeing Company 5,350 TRW Automotive Holdings Corp * 7,500 United Technologies Corporation 5,510 Transportation Services: Expedia, Inc. 23,289 Total common stocks (cost $140,174,128) Short-Term Investments: AIM money market funds (.0.020075% at December 31, 2011) 3,865,050 Total short-term investments (cost $3,865,050) Total investments (cost $144,039,178) Other assets and liabilities, net Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (13.35% of net assets) See accompanying notes to financial statements. 13 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December31, 2011 Summary of Significant Accounting Policies (a)General American Fidelity Dual Strategy Fund, Inc. (theFund) is registered as an open-end, diversified management investment company under the Investment Company Act of 1940, as amended. The assets of the Fund were formerly held by American Fidelity Variable Annuity Fund A (Variable Annuity Fund A), which operated as an open-end, diversified management investment company from 1968 to 1998, and was a separate account of American Fidelity Assurance Company (AFA). The Fund’s investment objectives are primarily long-term growth of capital and secondarily the production of income. In order to achieve these investment objectives, the Fund normally invests in a diversified portfolio consisting primarily of common stocks. Shares of the Fund are only available to separate accounts of AFA or other insurance companies to fund the benefits of variable annuity contracts. (b)Investments The Fund’s investments are valued based on market value quotations, when available. Investments in corporate stocks are valued by a third-party servicer, Interactive Data Corporation. Securities for which published quotations are not available are valued based on policies approved by the Fund’s board of directors, generally at the quotation obtained from pricing services, such as BloombergL.P. Securities whose values have been materially affected by what the Fund’s investment adviser identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued. Fair value is determined in good faith using consistently applied procedures under the supervision of the board of directors. Short-term investments are valued on the basis of amortized cost, which approximates market, and include all investments with maturities less than one year. The Fund’s portfolio of investments is diversified such that not more than 5% of the value of the total assets of the Fund is invested in any one issuer and not more than 25% is invested in any one industry or group of similar industries. Management does not believe the Fund has any significant concentrations of credit risk. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined using the specific identification method on a first-in, first-out basis. Security transactions are accounted for on a trade-date basis. Dividend income is recorded on the ex-dividend date, and interest income is recorded on the daily accrual basis. For certain securities in which the exact dividend is unknown on the ex-dividend date, such as stock in foreign companies, an estimate of the dividend is recorded on the ex-dividend date, and any necessary adjustments are added to the Fund’s investment income on the date the dividend is received by the Fund. Any taxes withheld by foreign governments or any foreign exchange experience (gains or losses) incurred by investment in such securities are paid by the Fund and are recorded as reductions of dividend income. (Continued) 14 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December31, 2011 The Fund intends to make income and capital gains distributions, if any, on an annual basis. All distributions will be reinvested in additional shares of the portfolio at net asset value. In 2011, the cost of purchases and proceeds from sales of securities, other than short-term securities, was $114,157,123 and $122,353,223 respectively, net of brokerage commissions. The gross unrealized appreciation and depreciation on investments at December31, 2011 for financial reporting purposes was $19,603,748 and $6,100,731, respectively. For federal income tax purposes, the cost, unrealized appreciation, and unrealized depreciation on investments were $144,641,892, $19,603,748, and $6,703,445, respectively, as of December31, 2011. The Fund groups its financial assets measured in threelevels, based on inputs and assumptions used to determine fair value. These levels are as follows: Level1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). There were no transfers of securities Level1 to Level2 or vice versa throughout the year. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of December31, 2011. See Schedule of Portfolio Investments for industry categorization. Level 1 – Quoted prices $ Level 2 – Other significant observable inputs — Level 3 – Significant unobservable inputs — Total $ (c)Income Taxes Management of the Fund believes that the Fund will continue to qualify as a “regulated investment company” under subchapterM of the Internal Revenue Code (theCode). Qualification as a regulated investment company relieves the Fund of any liability for federal income taxes to the extent its earnings are distributed in accordance with the applicable provisions of the Code. The Fund’s policy is to comply with all sections of the Code that apply to regulated investment companies and to distribute substantially all of its taxable income to shareholders. No provision for income taxes is thus required. (Continued) 15 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December31, 2011 During 2011, the Fund generated net capital gains for tax purposes of $11,027,513. These 2011 capital gains were fully offset by the capital loss carryovers from prior years for tax purposes. Of the $9,152,593 in net capital loss carryover at December31, 2011, $9,152,593 will expire if not utilized by December31, 2017. The Fund’s board of directors will not distribute a realized capital gain dividend to the extent a capital loss carryover offsets capital gains. Net investment income (loss) and net realized gains (losses) may differ for financial statement and tax purposes primarily because of losses deferred due to “wash sale” transactions. The character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividend distributions, the fiscal year in which amounts are distributed may differ from the year that the income or realized gains (losses) were recorded by the Fund. On the statement of assets and liabilities, no permanent book-to-tax differences were recorded as of December31, 2011 for undistributed net investment income, accumulated net realized gain, or unrealized appreciation on investments. The Fund recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Board (FASB), Accounting Standards Codification (ASC) 740, Income Taxes. The Fund has no unrecognized tax positions at December31, 2011. As of December31, 2011, the Fund has no accrued interest and penalties related to unrecognized tax positions. The Fund would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2008 through 2011 remain open to examination by the major taxing jurisdictions to which the Fund is subject. The Fund is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelve months. (d)Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. (Continued) 16 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December31, 2011 (e)Distributions to Shareholders Dividends to shareholders from net investment income, if any, are paid annually. Dividends to shareholders from capital gains, if any, are paid annually. These ordinary and capital gain dividends are paid as required to comply with Federal tax requirements. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. A capital gain distribution was not declared in 2011 or 2010. (f)Recent Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update No. 2011-04, Fair Value measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (ASU No. 2011-04). ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements. ASU No. 2011-04 is effective during interim and annual periods beginning after December15, 2011. Management is currently evaluating the impact the adoption of ASU No. 2011-04 will have on the Fund’s financial statements and related disclosures. Transactions with Affiliates The Fund receives advisory services under a management and investment advisory agreement with AFA that provides for fees to be paid to AFA at an annual rate of 0.50% of the Fund’s average daily net assets. AFA has engaged four subadvisors who receive fees based on a percentage of the Fund’s daily net assets. The subadvisors’ fees are paid by AFA. AFA pays all other expenses of the Fund except investment advisory fees and brokerage fees. The Fund will not reimburse AFA at a later time for any such amounts. Certain officers and directors of the Fund are also officers and directors of AFA. Distributions to Shareholders On November15, 2011, a dividend of $0.10 per share was distributed from ordinary income, which amounts to $1,600,000. On November15, 2010, a dividend of $0.12 per share was distributed from ordinary income, which amounted to $1,900,000. (Continued) 17 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December31, 2011 The tax character of distributions paid during the years ended December31, 2011 and 2010 was as follows: Distributions to shareholders: Dividends paid from: Ordinary income $ 1,600,000 1,900,000 Long-term capital gain — — 1,600,000 1,900,000 Return of capital — — Total distributions to shareholders $ 1,600,000 1,900,000 As of December31, 2011, the components of distributable earnings on a tax basis were as follows: Undistributed ordinary income $ 1,767,764 Undistributed long-term loss (9,152,593) Unrealized appreciation 12,900,303 Distributable earnings $ 5,515,474 Changes from Capital Stock Transactions As of December31, 2011, 200,000,000shares of $0.001 par value capital stock were authorized. Transactions in capital stock were as follows: Shares Amount Shares sold 162,687 499,661 $ 1,699,963 4,525,777 Shares issued in reinvestment of dividends and distributions 155,024 197,116 1,600,000 1,900,000 317,711 696,777 3,299,963 6,425,777 Shares redeemed Decrease in net assets derived from capital stock transactions $ Subsequent Events The Fund has evaluated subsequent events through the date the financial statements were issued. 18 DIRECTORS AND OFFICERS Information about the Fund’s officers and directors is set forth below.No officer or director receives any remuneration from the Fund.Board members who are not employees of American Fidelity Assurance Company receive $6,000 annually from American Fidelity Assurance Company for their services as directors of the Fund and an additional $750 for each Board meeting and Audit Committee meeting or other special meeting that they attend.The Fund’s Statement of Additional Information contains additional information about the Fund’s directors; you may request a free copy by following the instructions on the back of this report. Name, Address and Age (1) Position(s) Held with Fund; Length of Time Served Principal Occupation(s) During Past 5 Years; Position(s) with Affiliates; Other Directorships Officers; Interested Directors(2) Robert D. Brearton, 62 Executive Vice President and Principal Financial Officer – Since May 2006 Executive Vice President, Chief Financial Officer and Treasurer, American Fidelity Corporation; Executive Vice President, Chief Financial Officer and Treasurer, American Fidelity Assurance Company David R. Carpenter, 61 Chairman, President (Principal Executive Officer), Secretary, and Director – Since May 2006 Executive Vice President, American Fidelity Corporation; President and Chief Operations Officer, American Fidelity Assurance Company; Chairman and Chief Executive Officer, American Fidelity Securities, Inc. Stephen P. Garrett, 67 Chief SEC Compliance Officer – September 2004 to February 2012; General Counsel – Since June 2, 2004 Senior Vice President, General Counsel and Secretary, American Fidelity Corporation; Senior Vice President, General Counsel, Chief SEC Compliance Officer and Secretary, American Fidelity Assurance Company Christopher T. Kenney, 43 Assistant SEC Compliance Officer – Since February 2008 Deputy General Counsel, American Fidelity Corporation; Vice President and Chief Compliance Officer, American Fidelity Assurance Company; Vice President, Chief Compliance Officer and Secretary, American Fidelity Securities, Inc. David M. Robinson, 55 Chief SEC Compliance Officer – Since February 2012 Assistant Vice President, American Fidelity Corporation Independent Directors Jo Ann Dickey, 71 12346A N. May, #245 Oklahoma City, OK73120 Director – Since October 2006(4) Retired (2006) Senior Vice President – Internal Audit, American Fidelity Corporation Mark H. McCubbin, 55 5310 N. W. 5th St. Oklahoma City, OK73127 Director – Since March 2007 Chief Executive Officer, McCubbin Hosiery, LLC G. Rainey Williams, Jr., 51 5400 North Grand Suite 200 Oklahoma City, OK 73112 Director –Since March 1998(3)(4) President and Chief Operating Officer, Marco Holding Corporation; Director, BancFirst Corporation Address is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106s of December 31, 2011, unless otherwise indicated; and age is as of December 31, 2011. “Interested person” of Dual Strategy Fund under Section 2(a)(19) of the Investment Company Act of 1940 due to position as officer of the Fund. Officer and/or member of Dual Strategy Fund Board of Directors since the Fund’s establishment in March 1998; previously officer and/or member of Board of Managers of Variable Annuity Fund A, the Fund’s predecessor. Pursuant to Dual Strategy Fund’s Bylaws and the General Corporation Law of Maryland, the Fund’s directors may serve without re-election until a majority of the Board’s members serve by appointment, or otherwise are not elected by the Fund’s shareholders. 19 MANAGEMENT’S DISCUSSION OF FUND RESULTS 2011 Results 2011 was a very eventful year, beginning with the Japanese tsunami and ending with gloom over Europe’s debt load.In between, we had the Arab Spring uprisings and the debt ceiling crisis in the US. Despite all of the front-page crises, the US stock market ended the year essentially where it began.For the year, the S&P 500 was up 2.1% on a total return basis.Moreover, the US economy began to show signs of healing as the year went along.Unemployment edged down, the housing market stopped falling, manufacturing expanded, motor vehicle sales improved significantly and holiday shopping was up over 2010. For the second year in a row, large capitalization growth stocks outperformed their value counterparts.Growth was up 2.6% and value was slightly positive at .4%.Small US stocks normally outperform large stocks.However, in 2011, small stocks, as represented by the Russell 2000, had a return of negative 4.2%.International stocks (as expressed in the EAFE index) were worse, with a return of negative 11.7%. As in the past, the Dual Strategy Fund maintained its equal commitment to both value and growth investing.Over long time periods, both approaches have done well but have not correlated with each other.The dual approach hopes to capture the best of both, when one or the other does well. 20 10-Year Results The graph below compares the initialand subsequent account values at the end of each of the past ten years, assuming a $10,000 initial investment in the Fund on January 1, 2002 and also in the S&P 500 Index and the Russell 1000® Index.The Fund’s performance reflected in the graph and following table does not give effect to any charges at the separate account level.Performance would be lower if charges assessed by participating separate accounts were reflected.The S&P 500 Index and the Russell 1000® Index returns assume the reinvestment of dividends, but do not reflect commissions or administrative and management costs.Past performance does not predict future performance for the Fund or the indexes. Average Annual Total Return as of 12/31/11 1 Year 5 Years 10 Years 0.06% 0.04% 1.50% The performance information presented represents past performance, and is not a guarantee of future results. Current performance American Fidelity Dual Strategy Fund, Inc. (the “Fund”) may be lower or higher than the performance presented here. Investment return and principal value will fluctuate such that an investor’s units, when redeemed, may be worth more or less than their original cost. You should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing.This information and other important information about the Fund is contained in the Fund’s prospectus and the prospectuses of the separate accounts through which you may invest in the Fund. Please contact your representative to obtain the prospectuses, or call American Fidelity directly at 800.662.1106. You should carefully read the prospectuses before investing. Performance data current to the most recent month-end and quarter-end may be obtained at the toll-free telephone number provided above or at www.afadvantage.com. 21 EXPENSE EXAMPLE As a shareholder of the Fund, you incur a management fee.The following Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2011 – December 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period; however, you may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.As a result, the second line of the table is useful in comparing ongoing costs only; it will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expense Example Table Beginning Account Value July 1, 2011 Ending Account Value December 31, 2011 Expenses Paid During Period* July 1 – December 31, 2011 Actual Hypothetical (Assumes 5% return before expenses) *Expenses are equal to the Fund’s annualized expenses ratio of 0.50%, multiplied by the average account value over the period, multiplied by 0.5041096 (the number of days in most recent fiscal half-year/365 (to reflect the one-half year period)). 22 PORTFOLIO HOLDINGS The following tabledepicts the portfolio holdings of the Fund by type of security and industry sector, showing the percentage of net asset value or total investments attributable to each as of December 31, 2011. Amusement and Recreation Services: 0.26% Apparel and Accessory Stores: 2.49% Apparel and Other Finished Products: 0.33% Auto Dealers, Gas Stations: 0.77% Building Materials and Garden Supplies: 1.53% Chemicals and Allied Products: 11.28% Coal Mining: 0.25% Communications: 1.81% Depository Institutions: 1.93% Durable Goods, Wholesale: 0.07% Eating and Drinking Places: 1.49% Electric, Gas, and Sanitary Services: 2.61% Electronic and Other Electric Equipment: 6.39% Engineering, Accounting, Research, Mgmt and Relation Services: 0.53% Fabricated Metal Products: 0.74% Food and Kindred Products: 2.83% Food Stores: 0.24% Furniture and Fixtures: 0.86% General Merchandise: 0.84% Heavy Construction, Non-Building: 0.99% Holding and Other Investment Offices: 1.47% Home Furniture and Equipment: 0.15% Hotels, Other Lodging Places: 0.46% Industrial Machinery and Equipment: 10.66% Instruments and Related Products: 4.63% Insurance Carriers: 7.91% Leather and Leather Products: 0.45% Metal Mining: 0.78% Mining, Quarry Nonmetal Minerals: 0.07% Miscellaneous Manufacturing Industries: 0.66% Miscellaneous Retail: 1.81% Motor Freight Transportation, Warehouse: 0.11% Nondepository Institutions: 1.18% Nondurable Goods-Wholesale: 1.73% Oil and Gas Extraction: 5.86% Paper and Allied Products: 0.22% Petroleum Refining and Related Industries: 3.25% Primary Metal Industries: 0.33% Printing, Publishing, & Allied Lines 0.30% Railroad Transportation: 0.63% Real Estate: 0.98% Rubber & Miscellaneous Plastic Products: 0.49% Security and Commodity Brokers: 0.51% Service Necessity: 0.25% Stone, Clay, Glass, Concrete Products: 0.21% Transportation By Air: 0.81% Transportation Equipment: 2.04% Transportation Services: 0.43% Short-Term Investments: 2.46% Other assets and liabilities, net -0.18% Total net assets 100.00% 23 AVAILABILITY OF PORTFOLIO HOLDINGS AND PROXY VOTING POLICIES AND RECORD The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.Each of (1) the Fund’s Form N-Q, (2) a description of the policies and procedures that the Fund, its investment advisor and its sub-advisors use to determine how to vote proxies relating to its portfolio securities holdings and (3) information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available without charge, upon request, by contacting the Fund at 1-800-662-1106, va.help@af-group.com or P.O. Box 25520, Oklahoma City, OK 73125-0520.The information is also available on the SEC’s website at http//www.sec.gov and at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. APPROVAL OF ADVISOR AGREEMENTS Advisory Agreement American Fidelity Assurance Company (“AFA”) serves as the Fund’s investment advisor pursuant to an Amended and Restated Investment Advisory Agreement dated May 1, 2003, as amended January 5, 2009 (the “Advisory Agreement”), that initially was approved by the Fund’s Board of Directors, including a majority of the directors who are not “interested persons,” as defined in the Investment Company Act of 1940, on January 29, 2003 and was approved by Dual Strategy Fund’s shareholders on April 11, 2003.The Advisory Agreement will remain in effect from year to year, provided that it will not continue for more than two years unless such continuance is approved at least annually by the Fund’s Board of Directors, including a majority of the members of the Board of Directors who are not interested persons. In approving the continuance of the Advisory Agreement most recently, the Board considered (1)the nature, extent, and quality of the services to be provided by AFA, (2)the investment performance of the Fund and AFA, (3) the advisory fees to be provided to AFA and any fees received by AFA’s affiliates that result from AFA’s relationship with the Fund, (4) the extent to which economies of scale will be realized as the Fund grows, and (5) whether fee levels reflect these economies of scale for the benefit of Fund investors. In connection with its review and evaluation, the Board relied, in part, on the recommendation of its investment consultant, Asset Services Company LLC (“ASC”), which recommendation was based, in part, on ASC’s review of comparative data regarding performance, services rendered and amounts payable under other investment advisory agreements, and the Board has concluded that the Advisory Agreement should be approved because the services provided by AFA generally were equal to or in excess of those provided by other investment advisors, while the fees paid by the Fund pursuant to the Advisory Agreement generally were lower than the fees paid by other funds to their investment advisors. The Board also considered whether any other benefits are derived or are to be derived by AFA from its relationship with the Fund, such as soft dollar arrangements by which brokers provide research to the Fund or AFA in return for allocating Fund brokerage, and the Board concluded that the Advisory Agreement should be approved because AFA is not deriving improper or excessive benefits as a result of its relationship with the Fund. Nature, Extent, and Quality of Services Provided by American Fidelity Assurance Company In approving the Advisory Agreement, the Board considered the services that AFA provides to the Fund pursuant to the Advisory Agreement, which include providing office space and equipment, supplies, etc.; compensating the Fund’s personnel, officers, and directors; providing (or arranging for a third party to provide) advice, information, and recommendations regarding acquiring, holding, or disposing of portfolio securities; assisting with preparing requisite reports, including prospectuses and registration statements; paying registration expenses, including legal and accounting fees; providing and maintaining a bond against larceny and embezzlement covering each officer and employee of the Fund who may have access to the Fund’s securities; providing (or arranging for a third party to provide) research and statistical information regarding portfolio securities that are held or may be purchased by the Fund, providing information regarding developments that may affect the portfolio securities; paying or reimbursing the Fund for costs and expenses incurred by the Fund in connection with the Fund’s indemnification of its directors; selecting (or arranging for a third party to select) brokers or dealers to execute purchase and sale transactions for the Fund, using its best efforts to obtain the best available price and most favorable execution with respect to all such purchases and sales of portfolio securities for the Fund. 24 Based on its evaluation of the services that AFA provides, the Board concluded that the nature and scope of AFA’s services are reasonable and satisfactory.Additionally, the Board believes that the quality of AFA’s services are reasonable and satisfactory and that AFA has adequate personnel and systems in place, as well as other resources, to assure the Board that AFA will continue to furnish high quality services to the Fund.Accordingly, the Board approved renewal of the Advisory Agreement. Investment Performance of the Fund and American Fidelity Assurance Company The Fund’s investment performance reflects on AFA indirectly only to the extent that AFA oversees the Fund’s sub-advisors, Beck, Mack & Oliver LLC, Quest Investment Management, Inc., The Renaissance Group, LLC, and WEDGE Capital Management LLP (the “Sub-Advisors”).AFA assists the Fund’s Board in evaluating and assessing the Sub-Advisors based, in part, on the Fund’s investment performance, and the Board believes that AFA’s oversight of and assistance with matters relating to the Sub-Advisors has contributed in a positive manner to the Fund’s performance.AFA’s own investment performance is not relevant to the Board’s consideration of the Advisory Agreement because AFA has delegated its investment responsibilities to the Sub-Advisors and, as such, does not invest on behalf of the Fund. Advisory Fees Pursuant to the Advisory Agreement, AFA receives a fee, payable monthly, that is equal to 0.00136988% (0.50% on an annual basis) of the current value of the Fund for each day of the valuation period.AFA received $827,687 in 2011 in connection with services provided to the Fund pursuant to the Advisory Agreement.ASC, the Fund’s investment consultant, and InvesTrust, N.A., the Fund’s custodian, both of which are affiliates of AFA, received $49,549 and $47,256, respectively, in 2011 for services provided to the Fund.AFA pays ASC’s and InvesTrust’s fees on behalf of the Fund.Based on its evaluation of the advisory fees, the Board concluded that the fees that AFA and its affiliates receive as a result of AFA’s relationship with the Fund are reasonable and satisfactory in light of the services provided to the Fund. Economies of Scale The fee payable to AFA pursuant to the Advisory Agreement is a flat fee that does not include breakpoints that would allow the Fund to recognize economies of scale as the Fund’s assets increase.In its evaluation, the Board took into consideration the Fund’s inability to recognize economies of scale under the terms of the Advisory Agreement, but concluded that the fee is reasonable and satisfactory as it currently exists, without breakpoints. Fee Levels and Economies of Scale Because the Advisory Agreement does not establish breakpoints that permit the Fund to recognize economies of scale as the Fund’s assets increase, fee levels charged to the Fund’s investors do not reflect any economies of scale.The Board took this fact into consideration in its evaluation of the Advisory Agreement. Sub-Advisory Agreements As of December 31, 2011, Beck, Mack & Oliver LLC (“BM&O”), Quest Investment Management, Inc. (“Quest”), The Renaissance Group, LLC (“Renaissance”) and WEDGE Capital Management LLP (“WEDGE”) served as sub-advisors to the Fund pursuant to separate sub-advisory agreements (together, the “Sub-Advisory Agreements”).Renaissance and WEDGE have served as sub-advisors to the Fund since 2005; Quest has served as a sub-advisor since May 2006; and BM&O has served since April 30, 2010. In approving the continuance of the Sub-Advisory Agreements most recently, the Fund’s Board of Directors considered (1) the nature, extent and quality of services to be provided by the Sub-Advisors, (2) the investment performance of the Fund and the Sub-Advisors, (3) the fees paid to the Sub-Advisors and any fees received by affiliates of the Sub-Advisors as a result of the Sub-Advisors’ relationships with the Fund, (4) the extent to which economies of scale will be realized as the Fund grows, and (5) whether fee levels reflect any economies of scale for the benefit of the Fund’s investors. In connection with its review and evaluation, the Board relied, in part, on the recommendations of its investment advisor, AFA and its investment consultant, ASC, which recommendations were based, in part, on AFA’s and ASC’s review of comparative data regarding performance, services rendered and amounts payable under other sub-advisory agreements.The Board concluded that the Sub-Advisory Agreements should be approved because the services provided by the Sub-Advisors generally are equal to or in excess of those provided by other sub-advisors, while the fees paid by AFA pursuant to the Sub-Advisory Agreements generally are lower than the fees paid to other sub-advisors. 25 The Board also considered whether any other benefits are derived or are to be derived by the Sub-Advisors from their relationships with the Fund, such as soft dollar arrangements by which brokers provide research to the Fund or the Sub-Advisors in return for allocating Fund brokerage, and the Board concluded that the Sub-Advisory Agreements should be approved because the Sub-Advisors are not deriving improper or excessive benefits as a result of their relationships with the Fund. Nature, Extent, and Quality of Services Provided by the Sub-Advisors The Board considered the services that each of the Sub-Advisors provide to the Fund pursuant to the Sub-Advisory Agreements, which include making decisions regarding acquisition, holding, or disposition of portfolio securities on behalf of the Fund; providing the Fund’s custodian and investment advisor prompt written notification of the purchase, sale, or exchange of portfolio securities; exercising voting rights on behalf of the Fund regarding the portfolio securities; providing 17j-1 certifications and other reports; selecting brokers or dealers to execute purchase and sale transactions for the Fund and using their best efforts to obtain the best available price and most favorable execution with respect to all such purchases and sales of portfolio securities for the Fund; and providing instructions to the Fund’s custodian regarding consummation of transactions in portfolio securities held by the Fund. Based on its evaluation of the services that the Sub-Advisors provide, the Board concluded that the nature and scope of the Sub-Advisors’ services are reasonable and satisfactory.Further, the Board concluded that the quality of the Sub-Advisors’ services are reasonable and satisfactory, and that the Sub-Advisors have adequate personnel and systems in place, as well as other resources, to assure the Board that the Sub-Advisors will furnish high quality services to the Fund. Investment Performance of the Sub-Advisors The Board concluded that the investment performance of the Sub-Advisors supported a decision to approve each of the Sub-Advisory Agreements because the long-term results of each of the Sub-Advisors’ have been very good when compared with their appropriate style indices.Furthermore, the Sub-Advisors’ investment processes and personnel were consistent during the performance period presented to the Board. Sub-Advisory Fees The Fund’s investment advisor, AFA, pays the Fund’s sub-advisory fees to the Sub-Advisors on behalf of the Fund.The Sub-Advisors’ fees are set forth in their respective Sub-Advisory Agreements.All fees are on an annual basis and are a percentage of the value of the Fund’s assets managed by each Sub-Advisor.In 2011, AFA paid an aggregate of $731,784 to the Sub-Advisors. Based on the Board’s evaluation of the fees payable pursuant to the Sub-Advisory Agreements and the services to be provided by the Sub-Advisors, the directors concluded that the fees payable to the Sub-Advisors are reasonable and satisfactory in light of the services provided to the Fund. Economies of Scale Although the Sub-Advisory Agreements may include certain breakpoints, the Fund will not recognize economies of scale, regardless of whether the Fund’s assets under the Sub-Advisors’ management increase, because the Fund’s investment advisor, AFA, pays the Sub-Advisors’ fees on behalf of the Fund.The fee that the Fund pays to AFA does not reflect any breakpoint in the fees that AFA pays the Sub-Advisors.In its evaluation, the Board considered this inability to recognize economies of scales, but concluded that the over-all fees are reasonable and satisfactory as they currently exist. Fee Levels and Economies of Scale Despite certain breakpoints in the Sub-Advisory Agreements that may enable AFA to recognize economies of scale as the Fund’s assets under the Sub-Advisors’ management increase, fee levels charged to the Fund’s investors do not reflect any economies of scale.The Board considered this fact in its evaluation of the Sub-Advisors and the sub-advisory agreements. 26 PARTICIPANTS’ BENEFITS As a participant of American Fidelity Dual Strategy Fund, Inc., you benefit from a number of valuable and helpful services which help you meet your investment needs.Some of the services you currently enjoy are the following: RE-INVESTMENT WITHOUT CHARGE Dividends and interest from investment income as well as capital gain contributions are automatically re-invested without charge. PROFESSIONAL MANAGEMENT Knowledgeable, full-time management constantly monitors market opportunities for your fund. CAPITAL FULLY INVESTED Accumulation units are issued in full and fractional amounts so that your net payments are immediately available for investment purposes. PERSONAL SERVICE Continuous personal service is available to you through the team of American Fidelity trained salaried representatives or directly from the Annuity Services Department in our home office. 27 Board of Directors DAVID R. CARPENTER, Chairman American Fidelity Executive Vice President Dual Strategy Fund, Inc. American Fidelity Corporation JO ANN DICKEY Retired Senior Vice President – Internal Audit American Fidelity Corporation MARK H. McCUBBIN Chief Executive Officer McCubbin Hosiery, LLC G. RAINEY WILLIAMS, JR. President and Chief Operating Officer Marco Holding Corporation Safekeeping of Securities InvesTrust, N.A. Oklahoma City, Oklahoma Independent Registered KPMG, LLP Public Accounting Firm Oklahoma City, Oklahoma Underwriter American Fidelity Securities, Inc. Oklahoma City, Oklahoma Member FINRA Investment Advisor American Fidelity Assurance Company Oklahoma City, Oklahoma Investment Sub-Advisors Beck, Mack & Oliver LLC New York, New York Quest Investment Management, Inc. Portland, Oregon The Renaissance Group LLC (d/b/a Renaissance Investment Management) Covington, Kentucky WEDGE Capital Management LLP Charlotte, North Carolina Board of Directors GREGORY S. ALLEN American Fidelity Chief Executive Officer Assurance Company Maine Street Holdings, Inc. JOHN M. BENDHEIM, JR. President Bendheim Enterprises, Inc. LYNDA L. CAMERON Vice-President Cameron Associates, Inc. WILLIAM M. CAMERON Chairman of the Board, President and Chief Executive Officer American Fidelity Corporation WILLIAM E. DURRETT Senior Chairman of the Board American Fidelity Corporation CHARLES R. EITEL Founder Eitel & Armstrong Consulting THEODORE M. ELAM Attorney McAfee and Taft A Professional Corporation PAULA MARSHALL Chief Executive Officer The Bama Companies, Inc. TOM J. MCDANIEL President American Fidelity Foundation STEPHEN M. PRESCOTT, M.D. President Oklahoma Medical Research Foundation 28 For More Information To obtain information: By telephone: Call 1.800.662.1106 By mail write to: American Fidelity Dual Strategy Fund, Inc. P. O. Box 25520 Oklahoma City, OK73125-0520 By Email Send your request to: va.help@af-group.com On the Internet Text-only versions of Fund documents can be viewed online or downloaded from the SEC’s web site:http://www.sec.gov You may also obtain copies of Fund documents by visiting the SEC’s Public Reference Room in Washington, DC (phone 1.800.SEC.0330) or by sending your request and a duplicating fee to the SEC’s Public Reference Section, Washington, DC20549-6009. 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 GVA-276 Information Published 2/2012 29 Item 2:Code of Ethics The registrant has adopted a code of ethics that applies to its principal executive officer, principal financial officer, principal account officer or controller, and persons performing similar functions.A copy of the code of ethics, as adopted, is attached as Exhibit (a)(1). Item 3:Audit Committee Financial Expert The registrant’s Board of Directors has determined that the registrant does not have an Audit Committee Financial Expert serving on its audit committee.The registrant believes that, at this time, the experience provided by the members of its audit committee provides adequate oversight for the registrant’s level of financial complexity. Item 4:Principal Accountant Fees and Services The following table details the aggregate fees billed for each of the last two fiscal years for the registrant’s audit fees, audit-related fees, tax fees and other fees by the principal accountant.All such fees of the registrant are paid by the registrant’s investment advisor, American Fidelity Assurance Company. Service Fees Paid to Audit Firm Dollar Amount Dollar Amount Percentage Approved* (a)Audit Fees N/AN/A (b)Audit-Related Fees 0 0 00 (c)Tax Fees 0 0 00 (d)All Other Fees 0 0 00 Total *This column represents the percentage of the non-audit fees that were required to be approved by the audit committee. (e)Audit Committee Pre-approval Policies and Procedures (1)Approval is required of all audit and significant permitted non-audit engagements of KPMG LLP prior to the commencement of such engagement.The registrant’s audit committee annually approves the engagement of the registrant’s independent auditor and makes a recommendation to the board of directors that the directors approve the independent auditor at a board of directors meeting held in the first part of each calendar year. (2)No services described in (b) through (d) of this Item were performed; accordingly, no approvals were made by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f)Percentage of Hours on Audit Performed by Non Full-time Employees 0% (g)Non-audit Fees for Services Rendered For the years ended December 31, 2011 and December 31, 2010, no non-audit fees were billed by KPMG LLP to the registrant, its investment advisor or any entity controlling, controlled by, or under common control therewith that provides ongoing services to the registrant. 30 (h)Audit Committee Consideration of Non-audit Services The registrant’s audit committee has considered whether the provision of non-audit services (if any) that were rendered to the registrant’s investment advisor and any entity controlling, controlled by, or under common control with the investment advisor that provides ongoing services to the registrant is compatible with maintaining the principal accountant’s independence and has concluded that the provision of such non-audit services by the accountant has not compromised the accountant’s independence. Item 5:Audit Committee of Listed Registrants Not Applicable. Item 6:Schedule of Investments Included in Item 1:Annual Report to Shareholders. Item 7: Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not Applicable. Item 8: Portfolio Managers of Closed-End Management Investment Companies Not Applicable. Item 9: Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers Not Applicable. Item 10:Submission of Matters to a Vote of Security Holders There have been no material changes to the procedures by which shareholders may recommend nominees to the Fund’s Board of Directors. Item 11:Controls and Procedures Based on their evaluation of the Fund’s Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the principal executive officer, and Robert D. Brearton, the principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal half-year that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 12: Exhibits (a)(1)Code of Ethics for Senior Officers, effective January 1, 2008 (a)(2)Certifications of Principal Executive Officer and Principal Financial Officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 a)(3)Not Applicable to Registrant (b)Certification of Principal Executive Officer and Principal Financial Officer as required by Rule 30a-2(b) under the Investment Company Act of 1940. 31 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized officer. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: Name: Title: Date: /S/David R. Carpenter David R. Carpenter President and Principal Executive Officer February15, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. Name: Title: Date: /S/David R. Carpenter David R. Carpenter President and Principal Executive Officer February15, 2012 Name: Title: Date /S/Robert D. Brearton Robert D. Brearton Executive Vice President and Principal Financial Officer February15, 2012 32 Exhibit (a)(1) Amended and Restated American Fidelity Dual Strategy Fund, Inc. Code of Ethics for Senior Officers (Effective January 1, 2008) American Fidelity Dual Strategy Fund, Inc. (the “Fund”) has long maintained a policy of honest and ethical behavior.This Amended and Restated Code of Ethics for Senior Officers (the “Senior Officers’ Code of Ethics”) further ensures that the Fund’s Senior Officers (as defined below) will uphold this policy, requiring them to conduct themselves in a manner that is consistent with the ethical and professional standards set forth herein. TheSenior Officers’ Code of Ethics furthers the Fund’s objective of placing the interests of the Fund’s shareholders first, ensuring that the Senior Officers’ personal securities transactions will be conducted in a manner that avoids an actual or apparent conflict of interest or any abuse of authority or position.Persons covered by the Senior Officers’ Code of Ethics must adhere to these general principles and comply with the Code of Ethics’ specific provisions. I. Persons Subject to the Code This Senior Officers’ Code of Ethics applies to the Fund’s principal executive officer, principal financial officer, principal accounting officer or controller, as well as any other persons performing similar functions for the Fund (collectively the “Senior Officers”).The Fund’s Senior Officers are identified on Exhibit A, as it may be amended from time to time. II. Basic Standards of Ethics Senior Officers shall observe the highest standards of ethical conduct.In performing their duties, the Fund’s Senior Officers shall protect and foster the interests of the Fund’s shareholders through fair dealings, complete honesty and full disclosure in all matters relating to the business.Senior Officers shall render high standards of service, act in good faith, responsibly, with due care, competence and diligence, and without misrepresenting material facts or allowing their independent judgment to be compromised.Senior Officers shall maintain the highest standards of integrity, both in and outside of the workplace. Senior Officers shall operate and manage the Fund and its portfolio of securities in the interest of all shareholders, and not in the interest of themselves, any sponsors, directors, brokers or other market intermediaries.Senior Officers shall manage the Fund in accordance with the Fund’s fundamental objectives and investment policies and make investment decisions solely in the interest of the shareholders. III. Compliance with Applicable Laws, Rules and Regulations Senior Officers shall at all times ensure full compliance with all applicable federal, state and local laws, and the rules and regulations of any private and public regulatory agencies.If any question exists relative to full compliance, the Senior Officer should seek guidance from the Fund’s Chief Compliance Officer and/or the Fund’s legal counsel.Senior Officers must not only comply with the applicable laws, rules and regulations, they must also promote a culture of high ethical standards and commitment to compliance, maintaining a work environment that encourages employees to raise concerns and promptly address those concerns. IV. Conflicts of Interest In order to maintain the highest degree of integrity and objectivity in the management of the Fund and the Senior Officers’ independent judgment, Senior Officers must avoid any activity or personal interest that creates or appears to create a conflict between the interest of the Fund and the personal interest of the Senior Officer. Certain conflicts of interest potentially can arise out of the relationships between Senior Officers and the Fund, and these relationships subject the Senior Officers to conflict of interest provisions that are beyond the scope of the Senior Officers’ Code of Ethics.For example, Senior Officers may not individually engage in certain transactions (such as the purchase or sale of securities or other property) with the Fund because of their status as “affiliated persons” of the Fund.Certain procedures and compliance policies, such as the 17j-1 Code of Ethics of the Fund and the 204A-1 Code of Ethics of the Fund’s investment advisor, American Fidelity Assurance Company (“AFA”), are designed to prevent, or identify and correct, violations of these provisions.This Senior Officers’ Code of Ethics does not, and is not intended to, repeat or replace these procedures and policies, and such conflicts fall outside the parameters of this Code of Ethics. This Senior Officers’ Code of Ethics recognizes that the Senior Officers, some or all of whom may also be officers or employees of AFA, in the normal course of their duties (whether formally for the Fund, AFA or both), will be involved in establishing policies and implementing decisions that will have different effects on the Fund and AFA.The participation of the Senior Officers in such activities is inherent in the contractual relationship between the Fund and AFA and is consistent with the Senior Officers performing their duties as officers of the Fund.To the extent that these activities are conducted in a manner that is consistent with this Code of Ethics and that is in conformity with the provisions of the Investment Company Act of 1940 and the Investment Advisors Act, the activities will be deemed to have been conducted appropriately. An actual or apparent conflict of interest occurs when a Senior Officer’s independent business judgment can be affected in any way by his or her personal interest, financial or otherwise.Examples of an actual or apparent conflict of interest include, but are not limited to, situations in which a Senior Officer or a member of the Senior Officer’s family: · Uses his or her personal influence or personal relationships to influence investment decisions or financial reporting by the Fund, whereby the Senior Officer would benefit personally to the detriment of the Fund; · Causes the Fund to take action, or fail to take action, for the individual personal benefit of the Senior Officer, rather than the benefit of the Fund; · Participates in any business arrangement or investment that the Senior Officer learned through his or her position with the Fund; · Receives improper personal benefits as a result of the Senior Officer’s position with the Fund; · Receives from a company with which the Fund has current or prospective business dealings (1) any gifts, during one calendar year, that are valued at more than $100, or (2) entertainment that is not reasonable in cost and appropriate as to time and place, or is so frequent as to raise any question of impropriety; or · Has a direct or indirect financial interest in commissions, transaction charges or spreads paid by the Fund for effecting portfolio transactions or for selling or redeeming shares other than an interest arising from the Senior Officer’s employment, such as compensation or equity ownership. Senior Officers should manage the Fund in an honest and ethical manner, and never act in a manner that could cause them to lose their independence and objectivity.Before Senior Officers may make any investment, accept any position or benefit, or participate in any transaction or business arrangement that creates or appears to create a conflict of interest, Senior Officers must obtain the written approval of the Fund’s Chief Compliance Officer.Any transaction with even a hint of impropriety must be submitted to the Chief Compliance Officer.In the event that the Chief Compliance Officer has a conflict of interest, the matter shall be submitted to the Chairman of the Fund’s Board of Directors for review and approval. V. Prohibited Activities Senior Officers shall not engage in any of the following: · Any act, practice or course of business in connection with the purchase or sale, directly or indirectly, of any security held or to be acquired by the Fund, or in the purchase, sale and redemption of shares of the Fund, which is fraudulent, deceptive or manipulative. · Buying or selling securities ahead of transactions of the Fund, when the Senior Officer has access to information about the transaction that is not public and that is material to making an investment decision, so as to derive unfair advantage. · Self-dealing in which the Senior Officer uses his or her position to engage in transactions with the Fund by which Senior Officers may benefit unfairly at the expense of the Fund and its shareholders. VI. Disclosures The Fund is required to file various periodic reports with the Securities and Exchange Commission (“SEC”).It is the Fund’s policy to make full, fair, accurate, timely and understandable disclosures to the SEC and the public in compliance with all applicable laws, rules and regulations.Among other things, a Senior Officer should: · Familiarize himself or herself with the disclosure requirements generally applicable to the Fund · Avoid knowingly misrepresenting, or causing others to misrepresent, facts about the Fund to others, whether within or outside the Fund, including to the Board, auditors, governmental regulators or self-regulatory organizations. · Consult with other officers and employees of the Fund and AFA, to the extent appropriate within his or her area of responsibility,with the goal of promoting full, fair, accurate, timely and understandable disclosure in the reports and documents that the Fund files with, or submits to, the SEC and in other public communications made by the Fund. · Promote compliance with the standards and restrictions imposed by applicable laws, rules and regulations. VII. Confidentiality Senior Officers may use confidential and proprietary information for business purposes only.Senior Officers shall not use confidential information acquired in the course of performing their duties for personal advantage. Senior Officers shall not disclose confidential or proprietary information to individuals (including other employees) who do not have a business need to know the information, nor shall they assist anyone in gaining unauthorized access to confidential information. VIII. Violations of the Code Should a Senior Officer observe or suspect any violations of this Code of Ethics, applicable laws or regulations, the Senior Officer shall immediately report the violation to the Fund’s Chief Compliance Officer.Failure to report any such violation is itself a violation of the Senior Officers’ Code of Ethics.If a Senior Officer has any question about whether a particular act or omission violates the Code of Ethics, the Senior Officer should seek guidance from the Fund’s Chief Compliance.In the event that a matter arises that involves or affects the Chief Compliance Officer, the matter shall be reported to the Chairman of the Fund’s Board of Directors. Violation of the Senior Officers’ Code of Ethics may result in civil or criminal liability, or both, under the federal securities laws.In addition, any transaction that is considered to have been improper, or that appears improper in light of subsequent developments even though proper when made, is subject to reversal.Senior Officers’ compliance with this Code of Ethics is a condition of their employment, and violation of the Code of Ethics may be cause for termination of employment. Senior Officers should take the time to carefully read this Code of Ethics and should direct any questions they may have to the Chief Compliance Officer.Senior Officers must return a signed copy of the Code of Ethics to the designated recipient as indicated on the signature page, and should retain a copy for their records. IX. Waivers of and Amendments to the Code The Fund will waive application of the policies and procedures set forth in this Code of Ethics only when circumstances warrant granting of a waiver, and then only in conjunction with any appropriate monitoring of the particular situation.Waivers of the Code of Ethics may be made only by the Fund’s Chief Compliance Officer and shall be disclosed as required by Form N-CSR.In the event that a matter arises that involves or affects the Chief Compliance Officer, the matter shall be submitted to the Chairman of the Fund’s Board of Directors for review and approval. The Board of Directors must approve amendments to the Senior Officers’ Code of Ethics that are substantive and material in nature.Amendments that are not substantive and material may be approved by agreement of the Chief Compliance Officer and the Chairman of the Board of Directors. X. No Rights Created This Code of Ethics is a statement of the fundamental principles and key policies and procedures that govern the Fund’s Senior Officers in the management of the Fund.It is not intended and does not constitute an employment contract or assurances of continued employment, and does not create any rights in Senior Officers. XI. Certification of Compliance with the Code Senior Officers shall be asked to certify, on an annual basis, that they have read and understand the Senior Officers’ Code of Ethics, and that they recognize that they are subject to its requirements.The Fund will require Senior Officers to certify annually that they have complied with the requirements of the Code of Ethics and that they have disclosed or reported all violations of the Code of Ethics and other relevant and material information that is required to be disclosed or reported pursuant to the Code of Ethics. ACKNOWLEDGMENT I certify that I have read and understand the Fund’s Code of Ethics for Senior Officers, and I recognize that I am subject to the Code.I have complied, and will comply, in all respects, with the Code’s requirements and will generally conduct the business of the Fund in an honest and ethical manner. (signature) (print name) (date) Please return one executed copy of the Senior Officers’ Code of Ethics to the Fund’s Chief Compliance Officer, David M. Robinson.Please retain the additional copy for your reference. 33 [Exhibit A to Amended and Restated Code of Ethics for Senior Officers] Senior Officers Subject to Code of Ethics As of January 1, 2012 David R. Carpenter:Chairman of the Board, President, Principal Executive Officer, and Secretary Robert D. Brearton:Executive Vice President and Principal Financial Officer Stephen P. Garrett:Chief SEC Compliance Officer1 and General Counsel David M. Robinson:Chief SEC Compliance Officer2 1 Until February 8, 2012 Board meeting. 2 As of February 8, 2012 Board meeting. 34
